DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The application has been amended as follows: 
As per the specification, under the titled of the invention and before the section titled “FIELD”, a new section has been added and titled 
- CROSS-REFERENCE TO RELATED APPLICATIONS “ 
This application is a continuation of U.S. Patent application No. 15/793,237, titled, “Method and System for conveyance of Machine readable code data via payment network”, filed 10/25/2017, now U.S. Patent No. 10,692,077.   - - 
    
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-16 are allowable over the art of record.
The prior art taken alone or in combination failed to teach or suggest :
 “executing, by a querying module of the computing device, a query on a memory of the 
computing device to identify a routing number based on the identification value included in the one-time number, generating, by a generation module of the computing device, a data value, wherein the data value includes at least (1) the routing number that was identified based on the identification value included in the one-time number, and (ii) the remaining value of the one-time number, that is associated with the transaction account” as recited in  independent claim 1.

“a querying module of the computing device configured to execute a query on a memory 
of the computing device to identify a routing number based on the identification value included in the one-time number, a generation module of the computing device configured to generate a data value wherein the data value includes at least (1) the routing number that was identified based on the identification value included in the one-time number, and (ii) the remaining value, included in the one-time number, that is associated with the transaction account” as recited in independent claim 9.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
Booth et al (US Pub. No. 20200279235) disclose a system and method for processing payment transfers.  The system allows senders to remit payments to receivers. The system may execute a payment risk analysis on the payment request to determine a risk assessment. Based on the risk assessment, the system may invoke a payment processor to complete the payment request.  The payment processor may transmit a debit pull to a sender bank.  In response to receiving the debit pull the sender bank may debit the payment amount from a sender account from the sender data.  The payment processor may transmit a credit push to a receiver bank. In response to receiving the credit push the receiver bank may credit the payment amount to a receiver account from the receiver data.  
 
Bishop et al (US Pub. No. 20090164324) disclose  a point of sale (POS) device configured to locate a payment system and transmit a payment authorization request from a remote location to a payment system, either directly, or via a payment system directory and/or a SSL Gateway. The system also includes inserting third party account information into an encrypted portion of the payment request, so the payment request appears as a normal request to the issuing bank, but the third party account information m ay be used by the third party to bill the customer. The payment system directory is further configured to determine one or more payment processors to direct a payment authorization request, such that a single transaction may be allocated among multiple payment processors for authorization. Moreover, the payment system directory is able to format alternative payment methods into a format that is able to be processed over existing payment networks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
April 20, 2022